ASSET / INTELLECTUAL PROPERTY PURCHASE AGREEMENT


This ASSET/INTELLECTUAL PROPERTY  PURCHASE AGREEMENT (“Agreement'') is entered
into on this 17th day of April, 2014, with an effective date of May 5, 2014
(“Effective Date''), simultaneously at San Diego, California, and Belize City,
Belize between Microelectronics Technology Corporation , a publicly-traded
Nevada Corporation listed on the Pink Sheets under the symbol MELY (hereinafter
referred to as “MELY''), and Classic Capital Inc., a privately held Belize
Holding Company, Belize.( hereinafter referred to as CCI.)




WHEREAS,   MELY is a publicly traded company in the business of Cloud Computing
and Cloud server rentals in addition to other internet technologies,

 

WHEREAS, Seller is the owner of certain intellectual property assets related to
Bitcoin mining Bitcoin pool development and operation and Bitcoin server
development and administration. (i) patents, patent applications, patent
disclosures and inventions (whether or not patentable and whether or not
produced to practice); (ii) trademarks, service marks, trade dress, trade names,
corporate names, logos, slogans and Internet domain names, together with all
goodwill associated with each of the foregoing; (iii) copyrights and
copyrightable works; (iv) registrations, applications and renewals for any of
the foregoing; and (v) proprietary computer software (including but not limited
to data, databases and documentation), in each case to the extent that Seller
has any rights (as owner or licensee) therein or thereto, as well as all (vi)
trade secrets, confidential information and know-how (including but not limited
to ideas, formulae, compositions, processes, procedures and techniques, research
and development information, computer program code, performance specifications,
support documentation, drawings, specifications, designs, business and marketing
plans, and customer and supplier lists and related information) (collectively
the “IP Assets”); and







AND WHEREAS, MELY desires to purchase from CCI and CCI desires to sell to MELY,
on the terms and subject to the conditions of this Agreement, substantially all
of the tangible assets related to its entire Bitcoin businesses.




NOW, THEREFORE, in consideration for the mutual covenants and agreements
contained herein, the Parties agree as follows.




ARTICLE I

PURCHASE AND SALE OF IP ASSETS




1.1 Sale of Assets. Seller hereby agrees to sell, convey, transfer, assign and
deliver to Buyer on the Closing Date (as defined in Section 1.3), free and clear
of all liens, encumbrances, purchase rights, claims, pledges, mortgages,
security interests, or other limitations or restrictions whatsoever, the IP
Assets as listed on Exhibit "A" attached hereto and incorporated by reference
herein, as well as all other IP Assets owned by the Seller or by CCI that are
related to the field of its Bitcoin mining businesses.








1.2 Consideration. Subject to the terms and conditions of this Agreement and in
reliance upon the representations, warranties and covenants of Seller herein
contained and in full consideration of such sale, conveyance, transfer,
assignment and delivery of the IP Assets to Buyer, Buyer agrees to pay to the
Seller the amount of $250,000.00 on the Closing Date, this fee also includes a
fee for the perpetual and exclusive commercial license to the Sellers’ mining
pool software source code.




1.3 Closing. The closing of the transactions contemplated by this Agreement (the
"Closing") shall be May 5, 2014 (the "Closing Date).




Payment shall be made on the following terms:




MELY shall at closing, issue a convertible promissory note in the amount of
$150,000.00 with the following terms:

12 month term 8% convertible into common at 70% of the fifteen day average price
prior to conversion.

$100,000.00 payable in two installments,

$50,000.00 due May 31, 2014

$50,000.00 due June 30, 2014

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF SELLER




Seller represents and warrants to Buyer as follows:




2.1 Ownership of the IP Assets. Seller is the record and beneficial owner of the
IP Assets free and clear of all liens, encumbrances, purchase rights, claims,
pledges, mortgages, security interests, or other limitations or restrictions
whatsoever. Seller is not subject to, or a party to, any Articles of
Organization or Operating Agreement provisions, membership control agreements,
buy-sell agreements, contracts, instruments or other restrictions of any kind or
character which directly or indirectly restrict or otherwise limit in any manner
the sale or other disposition of the IP Assets.




2.2 Authority of Seller. Seller has full and unrestricted legal right, power and
authority to enter into this Agreement, and to sell, assign, transfer, and
deliver to Buyer valid, lawful and marketable title to the IP Assets to be sold,
assigned and transferred by Seller pursuant to this Agreement. Seller represents
that neither the execution and delivery of this Agreement or any other
agreements contemplated hereby nor the consummation of the transactions
contemplated hereby will conflict with or result in any violation of, or result
in default or loss of a benefit under, or permit the acceleration of any
obligation under, any judgment, order, decree, mortgage, contract, agreement,
deed of trust, indenture, lease or other instrument or any federal, state or
local statute, law, ordinance, rule, or regulation applicable to Seller or any
of his assets or property or business.








2.3 Title. Upon delivery to Buyer of the bill of sale for the IP Assets, Buyer
will acquire lawful, valid and marketable title to the IP Assets free and clear
of all liens, encumbrances, purchase rights, claims, pledges, mortgages,
security interests, or other limitations or restrictions whatsoever.




2.4 Prohibitions of Transactions. Seller is not presently a party to or subject
to or bound by any agreement or any judgment, order, writ, injunction or decree
of any court or any governmental body which contains any provision which would
or could operate to prevent the carrying out of this Agreement or the
transactions contemplated hereby. There are no actions, suits, proceedings at
law or in equity by any person or entity, or any arbitration or administrative
proceeding or other proceeding pending or threatened, which could prevent
consummation of the transactions contemplated by this Agreement.




2.5

Infringement.  The conduct of Seller’s business as currently conducted does not
infringe or otherwise impair or conflict with (collectively, “Infringe”) any
intellectual property rights of any third party or any confidentiality
obligation owed to a third party, and the IP Assets of Seller which are
necessary for the conduct of Seller’s business as currently proposed to be
conducted are not being Infringed by any third party.  There is no litigation or
order pending or outstanding or, to Seller’s knowledge, threatened or imminent,
that seeks to limit or challenge or that concerns the ownership, use, validity
or enforceability of any IP Assets of Seller and Seller’s use of any
intellectual property owned by a third party. Seller has not received any
communications alleging that Seller has violated or, by conducting its business
as presently proposed, would violate any of the intellectual property of any
other person, nor is Seller aware that any person has violated or, by conducting
its business as presently proposed, would violate any of the IP Assets of
Seller.







ARTICLE III

REPRESENTATIONS AND WARRANTIES OF BUYER




Buyer represents and warrants to Seller as follows:




3.1 Approval. Buyer has all necessary corporate power and is duly authorized to
purchase, acquire and accept the IP Assets as specified in this Agreement. Buyer
has taken all action required to authorize and approve the execution and
delivery of this Agreement and the consummation by Buyer of the transactions
contemplated hereby.




3.2 Prohibitions of Transactions. Buyer is not presently a party to or subject
to or bound by any agreement or any judgment, order, writ, injunction or decree
of any court or any governmental body which contains any provision which would
or could operate to prevent the carrying out of this Agreement or the
transactions contemplated hereby. There are no actions, suits, proceedings at
law or in equity by any person or entity, or any arbitration or administrative
proceeding or other proceeding pending or threatened, which could prevent
consummation of the transactions contemplated by this Agreement.








ARTICLE IV

CLOSING DOCUMENTS




4.1 Deliveries of Seller. Seller shall deliver to Buyer on the Closing Date all
of the following, executed as appropriate:




(a) A Bill of Sale transferring title to all of the IP Assets to Buyer in the
form of Exhibit "B" attached hereto and incorporated by reference herein.




4.2 Deliveries of Buyer. Buyer shall deliver to Seller on May 31, 2014 certified
funds in the amount of $50,000, or as other set forth in Section 1.3.




ARTICLE V

INDEMNIFICATION




5.1 By Seller. Seller shall indemnify and hold Buyer harmless from any and all
claims, liabilities and obligations, including reasonable attorneys' fees and
costs arising from the IP Assets prior to the Closing, except to the extent
caused by any misrepresentation of Buyer or by the breach of its obligations
under this Agreement, including its exhibits and schedules, and any
misrepresentation breach of this Agreement including, but not limited to, the
breach of representations, warranties, and covenants made hereunder.




5.2 Claims. After becoming aware of a claim for indemnification under this
Article V, the Indemnified Party shall give notice to the Indemnifying Party of
such claim and the amount the Indemnified Party will be entitled to receive
hereunder from the Indemnifying Party; provided, however, that the failure of
the Indemnified Party to give notice shall not relieve the Indemnifying Party of
its obligations under this Article V except to the extent (if any) that the
Indemnifying Party shall have been actually prejudiced thereby. If the
Indemnified Party does not receive an objection in writing (a "Notice of
Disagreement") to such indemnification claim within thirty (30) days of
receiving notice thereof, the Indemnified Party shall be entitled to recover
promptly from the Indemnifying Party the amount of such claim, and no later
objection by the Indemnifying Party shall be permitted. If the Indemnifying
Party agrees that it has an indemnification obligation but objects in a
timely-delivered Notice of Disagreement that it is obligated to pay only a
lesser amount, the Indemnified Party shall nevertheless be entitled to recover
promptly from the Indemnifying Person the lesser amount, without prejudice to
the Indemnified Party's claim for the difference.




ARTICLE VI

MISCELLANEOUS




6.1 Survival of Representations and Warranties. The representations, warranties,
covenants and agreements set forth in this Agreement or in any writing delivered
to Seller or Buyer in connection with this Agreement will survive the Closing
Date and the consummation of the transactions contemplated hereby.








6.2  Expenses. Seller and Buyer will each pay all of their respective legal and
other expenses incurred in the preparation of this Agreement and the performance
of the terms and conditions hereof.




6.4 Governing Law/Arbitration. This Agreement shall be construed and enforced in
accordance with the internal laws of the State of Nevada without regard to
principals of conflicts of laws. Any dispute arising under this Agreement shall
be settled by arbitration before a single arbitrator in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, and
judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction. Any such arbitration shall be conducted in Reno, Nevada.




6.5 Entire Agreement. This Agreement, including the other documents referred to
herein which form a part hereof, contains the entire understanding of the
parties hereto with respect to the subject matter contained herein. There are no
restrictions, promises, warranties, covenants, or undertakings, other than those
expressly provided for herein. This Agreement supersedes all prior agreements
and undertakings between the parties with respect to such subject matter. No
waiver and no modification or amendment of any provision of this Agreement shall
be effective unless specifically made in writing and duly signed by the party to
be bound thereby.




6.6 Severability of Invalid Provision. If anyone or more covenants or agreements
provided in this Agreement should be contrary to law, then such covenant or
covenants, agreement or agreements shall be null and void and shall in no way
affect the validity of the other provisions of this Agreement.




6.7 Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
assigns, and no other person shall acquire or have any right under or by virtue
of this Agreement.




6.8 Section Headings. Section headings contained in this Agreement are inserted
only as a matter of convenience and in no way define, limit, extend or describe
the scope of this Agreement or the intent of any of the provisions hereof.




6.9 Counterparts. This Agreement may be executed in one or more counterparts,
and shall become effective when one or more counterparts have been signed by
each of the parties.




6.10 Waiver. Waiver by any party hereunder of any breach of or failure to comply
with any provision of this Agreement by the other party shall not be construed
as, or constitute a continuing waiver of, or a waiver of any other breach of, or
failure to comply with, any other provision of this Agreement.








6.11 Non-exclusivity. The rights, remedies, powers and privileges provided in
this Agreement are cumulative and not exclusive and shall be in addition to any
and all other rights, remedies, powers and privileges granted by law, rule,
regulation or instrument.




6.12 Notices. All notices, requests, consents and other communications required
or permitted hereunder must be in writing and must be personally delivered,
mailed first-class postage prepaid, registered or certified mail, or delivered
by a nationally recognized overnight courier:




If to Seller:




Classic Capital Inc.

Suite 153, 9 Coconut Drive

San Pedro, Ambergris Caye

Belize.







If to Buyer:




MicroElectronics Technology Company

1155 Camino Del Mar, #172,

Del Mar, CA 92014




Or to such other address as Seller or Buyer may specify to the other by written
notice, and such notices and other communications will be treated as being
effective or having been given when delivered, if personally delivered, or when
received, if sent by mail.




6.13 Further Assurances. The Parties agree to cooperate fully with each other
and execute such further instruments, documents, and agreements and to give such
further written assurances, as may be reasonably requested by either party, to
better evidence and consummate the transactions described herein and
contemplated hereby, and to carry into effect the intents and purposes of this
Agreement.




6.14 Time is of the Essence. Time IS of the essence in the performance of this
Agreement.




6.15 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same instrument.  





























IN WITNESS WHEREOF, this Agreement has been executed by the Parties hereto on
the day and year first above written.










SELLER:




Classic Capital Inc.










/s/ Paula Psyllakis

By: Paula Psyllakis

Title: President







BUYER:




Microelectronics Technology Company







/s/ Brett Everett

By: Brett Everett

Title: President




































































EXHIBIT A




IP ASSETS




The following IP Assets shall be transferred to Buyer and the following tasks
shall be completed as a condition of Closing :




BTCMining Pool Acqusition and Development

Debian linux server setup, configuration, deployment

Mysql database set up and configuration, deployment

NGIX web server set up and configuration, deployment

Memcached advanced memory caching setup, deployment

Sendgrid account for pool mailing integration    

Bitcoin linux CLI wallet setup and sync to block chain      

MPos front end for mining pool                  

Bitcoin miners hardware sourcing

Bitcoin mining machines config, cgminer config

 Advanced Caching and network security

Cloudflare sign up and configuration

Update name server records to point to cloud flare MX record changes etc

Cloud flare caching set up and testing

Cloud flare security setup (sql injection, XSS) web application firewall rules
for wordpress framework     

Misc

Logos and graphics

Domain Names

Trade Names currently utilized.









